COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Derick Bell v. The State of Texas

Appellate case number:    01-16-00774-CR

Trial court case number: 1476651

Trial court:              262nd District Court of Harris County

        The appeal is reinstated on the active docket. Appellant’s brief is due within 30 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: April 11, 2017